Citation Nr: 1444581	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2011 and June 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

SMC at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2013).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to  feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2013).

SMC based on housebound status is payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met   when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Service connection is currently in effect for coronary artery disease, lower extremity peripheral artery disease, residuals of prostate cancer, diabetic nephropathy with hypertension, diabetes with diabetic dyslipidemia and mild nonproliferative diabetic retinopathy, peripheral neuropathy of upper and lower extremities, and erectile dysfunction.  He presently has no disability rated at 100 percent disabled, although his combined rating for all service-connected disabilities is 100 percent.  

In a statement in August 2014, the Veteran reported that he was scheduled for dialysis due to kidney dysfunction at VA medical center (VAMC).  The Board   notes that pursuant to 38 C.F.R. § 4.115a, the diagnostic criteria for renal dysfunction provides a 100 percent rating where, inter alia, the condition requires regular dialysis.  Thus, evidence reflecting dialysis could aid in substantiating the Veteran's claim for SMC.

The Board notes that a review of the claims file currently includes VAMC treatment records dated only through June 2011.  As the outstanding VA treatment records may contain information that supports the Veteran's claim for entitlement to SMC, treatment records from the San Juan VAMC should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran was last afforded a VA examination in May 2011, which addressed his contentions of entitlement to SMC.  Critically, it appears that the Veteran's symptoms may have worsened since that time.  Accordingly, given the Veteran's assertions of worsening health, as well as, the remoteness of the most recent VA examination, the Board finds that an updated VA aid and attendance/housebound examination should be obtained.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA medical records dated from dated from June 2011 to the present from the San Juan VAMC.

2.  Thereafter, schedule the Veteran for a special VA aid and attendance/housebound examination.  The claims files should be made available to the examiner for review in connection with the examination.  Following review of the claims file and examination of the Veteran, the examiner should express an opinion as to whether the claimant is either housebound due to service-connected disabilities or in need of aid and attendance of another person by reason of his service-connected disabilities.  A complete rationale should be provided for any conclusions reached.  

3.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

